

113 S1894 IS: Health Insurance Accountability Act of 2013
U.S. Senate
2013-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1894IN THE SENATE OF THE UNITED STATESDecember 20, 2013Mr. Cochran (for himself, Mr. Barrasso, Mr. Burr, Mr. Chambliss, Mr. Enzi, Mr. Inhofe, Mr. Roberts, and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide for the repeal of the Patient Protection and Affordable Care Act if it is determined that the Act has resulted in increasing the number of uninsured individuals.1.Short titleThis Act may be cited as the
		  Health Insurance Accountability Act of 2013.2.Repeal of PPACA(a)In generalThe  Patient Protection and Affordable Care Act (Public Law 111–148) and title I and subtitle B of title II of the Health Care and Education Reconciliation Act of 2011 (Public Law 111–152) shall be repealed effective on the date on which the Comptroller General report under subsection (b) determines that, at any point in time after the date of enactment of this Act, the number of individuals in the United States who are uninsured exceeds the number of individuals who were uninsured on the date of enactment of the Patient Protection and Affordable Care Act.(b)Reports(1)In generalNot later than 30 days after the date of enactment of this Act, the Comptroller General of the United States, in consultation with the Census Bureau, shall conduct a study to determine the number of individuals in the United States who are uninsured, and submit to the appropriate committees of Congress a report concerning the results of such study, including both the number of individuals in the United States who are determined to be currently uninsured and the number of individuals in the United States who were uninsured on the date of enactment of the Patient Protection and Affordable Care Act.(2)Subsequent studies and reportsThe Comptroller General shall conduct one or more subsequent studies every 60 days (and submit reports based on the results of such studies) until the Comptroller General makes a determination that the number of individuals in the United States who are uninsured exceeds the number of individuals who were uninsured on the date of enactment of the Patient Protection and Affordable Care Act.(3)SunsetNo reports shall be submitted under this section after the date that is 5 years after the date of enactment of this Act.(c)Transfer of funding(1)In generalIf, based on the last  report submitted during a fiscal year under subsection (b), the Comptroller General of the United States determines that the number of uninsured individuals for such fiscal year  has decreased as compared to the number of uninsured individuals on the date of enactment of the Patient Protection and Affordable Care Act, the Secretary of Health and Human Services  shall reduce the funding described in paragraph (3)(A) by an amount determined in accordance with paragraph (2), and such amount shall be rescinded and permanently cancelled for the purpose of debt reduction.(2)AmountThe amount determined under this paragraph for a fiscal year shall be equal to the amount which bears the same ratio to the total amount of funding for such fiscal year as described in paragraph (3)(A) as the total number of uninsured individuals determined for such fiscal year bears to the total number of uninsured individuals on the date of enactment of such Act.(3)Funding described(A)In generalThe funding described in this section includes—(i)the amount provided for under section 2793 of the Public Health Service Act (42 U.S.C. 300gg–93) for the fiscal year involved and which remains unobligated;(ii)the amount provided for under section 1311 of the Patient Protection and Affordable Care Act (42 U.S.C. 18031) for the fiscal year involved and which remains unobligated; and(iii)the amount provided for under section 1005 of the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152) for the fiscal year involved and which remains unobligated.(B)ReductionsWith respect to any reductions required to be made under this subsection for a fiscal year, each amount in funding described in subparagraph (A) shall be reduced by the pro rata percentage required to reduce the total amount of such spending by the amount required under this subsection for the fiscal year involved.(d)DefinitionIn this section, the term uninsured with respect to an individual, means an individual lawfully present in the United States who is not covered by health insurance.